Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the phase separation of PEGDA and PVP in forming a hydrophilic coating, does not reasonably provide enablement for phase separation of PEGDA phase separation outside of distinct separation from PVP as in claims 9-11, generalized phase separation of any diacrylate compound as in claim 18 or general immiscibility of components outside of the immiscibility of PVP and PEGDA.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The examiner has provided a Wands factor analysis below to support the partial lack of enablement above:
The parent claim is broad a related to the formation of hydrophilic coatings containing PEGDA in the medical field.  The coatings do no exclude any ingredients, can be single 
The applicability of the invention would presumably be primarily focused on internal medicine coating used for catheter which would allow them to be more lubricious.
The state of the art is such that hydrophilic catheters are well-known and thoroughly described but those having phase separation in the coating are not.
The level of skill of one of ordinary skill in the medical device coating area would presumably be high.
The level of predictability in the coating of medical devices with lubricious coatings would be medium most likely.  While the provision of hydrophilic coatings to medical devices in general has been well discussed, the use of phase separated coatings in medical devices is not thoroughly discussed in the literature, comparatively.  One of ordinary skill in the art would assume dangers associated with phase separated coatings could include reduced bonding between phase separated components making the failure of phase separated coatings of particular import in the coating world.  Further, while most coatings wherein all components are soluble can still vary widely, the level of predictability of cause phase separation while still produce a desirable coating in this field would have to be lower such that causing a maintaining phase separation would normally require much more controlled conditions.
The applicant does provide a reasonable amount of direction for creating coating with separate phases so long as the two phases that are separated are a PEDGA phase and a PVP phase.  Outside of this combination, the current application does not reasonably adequately describe the phase separation of immiscibility, in part or in full, of any components in a meaningful manner that would allow one of ordinary skill in the art to 
There is no known existence of working samples in the prior art and none in the current application outside of those that specifically require the phase separated or immiscible components to be PVP and PEGDA respectively.
The amount of experimentation needed to use the techniques of the prior art outside of those described relating specifically to could be immense.  As stated above, while most soluble components can be provided with an excess of solvents and will maintain a similar structure to the point of drying, phase separated compositions can vary widely according to amounts of components present and the temperatures at which components are provided.  Further this must be conducted in a meaningful way such as to produce a coating that is effective and stable and has to potential to be provided inside of a human body. As such, it is the position of the examiner that an excess of experimentation would be necessary to employ chemical combinations outside those that must include at least PVP and PEGDA as the phase separated portions based on the disclosure of the current application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Diemeer (USPGPub 2017/0157298).
Regarding claims 1, 3-5 and 20, Diemeer teaches forming a coating on a urinary catheter [0012][0059] comprising PEGDA 575, PEGDA 700 (hydrophilic polymer), cumene peroxide (curing agent) and EGDMA in ethanol [0081] which would result in a hydrophilic coating as does the current application due to the presence of the cured PEGDA coating material provided in the coating composition after drying [0056]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diemeer (USPGPub 2017/0157298).
Regarding claim 6, the teachings of Diemeer are as shown above. Diemeer further teaches that the PEGDA used amount to 5% wt. of the solution but does not explicitly teach a combination of the two or proposed amounts of each if a combination were used [0083].  However, the Court has long held that it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Kerkhoven, 205 USPQ 1069, 1072.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a combination of the two PEGDA materials listed to form a third that is a combination of the two materials to be used for the same purpose. Further, Diemeer teaches that the presence of lower molecular weight components control the strength of crosslinks formed [0032].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of each PEGDA component in the composition in order to control the cross-linking and strength thereof 
Regarding claim 8, the teachings of Diemeer are as shown above.  Diemeer fails to explicitly teach the use of a mixture of water and alcohol for the priming solution. However, it should be noted that Diemeer teaches two primary methods of priming. In the first, Diemeer uses a pre-priming step comprising treatment using water and a peroxide radical initiator followed by a priming step involving the coating of an alcohol based priming solution [0035]. In the second, Diemeer provides all of the components together in a single priming composition but does not list water as one of the solvents [0081].  However, given that Diemeer describes the use of water as a dispersing agent or solvent for the peroxide radical generator in an earlier embodiment and the presence of the peroxide radical generator in a similar embodiment but just does not mention the use of water, it would have been considered a mere combining of prior art elements according to known mixing techniques to merely mix the pre-priming solution and priming solutions of Diemeer to create a single priming solution as was done by Diemeer and to also include the water previously described as used to disperse the peroxide initiator in that combination of materials as well.  Further it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Kerkhoven, 205 USPQ 1069, 1072.  IN this case the pre-priming solution and subsequent priming solution employed would serve the same purpose as the singularly provided priming composition of Diemeer.
Claims 2, 12-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diemeer (USPGPub 2017/0157298)  as applied to claims 1, 3-5 and 20  above, and further in view of Zhang et al. (USPGPub 2011/0305898).
Regarding claims 2, 12-15 and 19, the teachings of Diemeer are as shown above. Diemeer fails to teach wherein the coating comprises two layers.  However, Zhang teaches that it is known to increase or control catheter primer coating thickness by applying multiple coats of the same coating [0132].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to control the coatings thickness of primer and therefore the overall coating profile present on a catheter by applying multiple coats of the same primer solution to the invention of Diemeer as guided by Zhang.
 Regarding claim 16, Diemeer further teaches that his coating may provide PVP in conjunction with EGDMA and PEGDA [0076].
s 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diemeer (USPGPub 2017/0157298) as applied to claims 1, 3-5 and 20  above, and further in view of Dias et al. (USPGPub 2008/0292776).
Regarding claim 7, the teachings of Diemeer are as shown above.  Further the range of about 0.005% antioxidant reads on 0% or no antioxidant, although it should be noted that Diemeer lists a couple of components that are antioxidants.  Diemeer fails to teach the amount of plasticizer claimed.  However, Dias teaches that it is known to include plasticizers in hydrophilic coatings intended for medical devices in the amounts claimed for the purpose of enhancing the flexibility of the coating [0047].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the plasticizers of Dias in the amounts used by Dias in the invention of Diemeer in order to gain the flexibility  provided in the coating of Dias in the coating of Diemeer.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717